I should like to add my voice to those that have preceded me at this rostrum in order to extend to you, Mr. President, my warmest congratulations on your election to the presidency of the General Assembly at its seventy- second session. We wish you every success in fulfilling your noble task.
I would also like to express my deep appreciation to your predecessor, Mr. Peter Thomson, for his tremendous work and outstanding achievements during his tenure. And I commend Secretary-General António Guterres for his actions since his arrival at the head of our shared Organization.
The General Assembly is meeting for its seventy- second session at a time when our planet is facing numerous challenges, including the problem of international terrorism, that must be urgently addressed. Insecurity has taken root everywhere. Whether in the Middle East, Africa or Europe, international security is constantly under threat from terrorist groups of every stripe. That is why I am appealing solemnly to the entire international community to redouble its efforts and pool its resources in order to eradicate this scourge.
Regarding migration, North Africa is in turmoil as it sees so many victims abandoned in the desert or disappearing at sea. The route across the Mediterranean frequently ends in disaster and continues to be a major challenge that we must tackle. Moreover, the problem of refugees has worsened in recent years and is now so serious that it is a priority concern of the international community that demands special attention.
Concerning climate change and sustainable development, our planet continues to suffer the effects of natural phenomena such as earthquakes, floods, drought, rapid desertification and global warming, which are real worries. To that end, I would remind us all, as signatories to the Paris Agreement on Climate Change, that we should honour the commitments made at the twenty-first Conference of the Parties to the United Nations Framework Convention on Climate Change regarding the importance of pooling our efforts in order to preserve our shared environment.
With regard to United Nations reform, the Central African Republic, as a member of the African Union (AU), supports the common position of AU member States, as adopted by the Group of Eleven Forum in Malabo, on the need to enlarge the Security Council to include Africa.
Other global issues are the respect for human rights, the rule of law and good governance, which are indispensable prerequisites for social welfare. I pledge that the Central African Republic will continue to make its modest contribution to our joint efforts for peace, security and sustainable development, to which we all aspire.
I welcome the choice of theme for the present session, entitled “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”, an appropriate reflection of the importance of humankind’s place in our Organization’s agenda and in line with the Sustainable Development Goals (SDGs) adopted here in 2015 with the aim of reducing poverty by half by 2030.
Today, as part of its national reconstruction policy, the Central African Republic’s peacebuilding and recovery programme puts its citizens, as human beings, at the heart of its priorities. With the support of our technical and financial partners, the programme has enabled the Government to establish an appropriate institutional framework for the conduct, monitoring and evaluation of the SDGs, with particular emphasis on the objectives that have been identified as priorities.
Since this meeting of the Assembly offers me an opportunity to speak about the situation of the Central African Republic, let me say a few words about that. At the Brussels donor conference in November 2016, I mentioned the dream I share with my fellow countrymen of rebuilding a State that can come to terms with itself as a diverse and reconciled nation in a state of calm. Our plea led, as I have indicated, to an unprecedented display of international solidarity with the Central African Republic aimed at ensuring the implementation of the Central African peacebuilding and recovery programme.
In order to follow up on the plan’s implementation, we have reached an agreement that will serve as a new framework for mutual commitment between the Central African Republic and the international community. It is in that spirit of continuing consultation with partners that on Tuesday, 19 September, here in New York, I presented an account of the progress we have made in implementing our commitments to attaining the Central African peacebuilding and recovery programme.
To touch on some aspects of the programme, with regard to our commitment to peace and security, the Government of the Central African Republic has combined its resources in order to consolidate the process for the cessation of all hostilities in the country. Through hard work, we have been able to secure the active and permanent participation of the 14 armed groups involved in the work of our consultative follow-up committee on disarmament, demobilization, reintegration and repatriation (DDRR) in the national DDRR programme, and the committee held its seventh session on 3 and 4 August.
In our determined quest for peace, we accepted the assistance of the Community of Sant’Egidio, which led to the signing of the Political Agreement for Peace in the Central African Republic on 19 June. On that occasion all the armed groups had to reaffirm their commitment to the integrity of our national territory, to our shared values and to the constitutional principles of the Republic. Despite that significant progress, we deplore certain armed groups’ violations of their commitment to an immediate cessation of hostilities throughout the country, and my Government categorically condemns the senseless violence that continues to darken the lives of innocent civilians.
In order to galvanize the peace process into reaching its full potential, strengthen the coherence of our approach and unite the support of our friends, we have worked to harmonize all the peace efforts in the Central African Republic, resulting in the adoption of a road map for peace and national reconciliation in the Central African Republic in Libreville on 17 July. We welcome that major progress, which marks the unwavering commitment of our neighbours and of the African Union, the Economic Community of Central African States and the International Conference on the Great Lakes Region to the success of our untiring quest for peace.
I would like to take this opportunity to welcome the very promising outcome of the first meeting of the facilitation panel of the African Initiative in Bangui on 11 September. Here, before the Assembly, I reaffirm my commitment to the African Initiative, as well as to ensuring its full success for the benefit of my fellow citizens, in line with the expectations we share with the friendly countries and organizations that are supporting us. At this stage, it is the sole framework uniting all efforts aimed at achieving peace and reconciliation under the determined leadership of the Central African Government.
Within the context of the implementation of the disarmament, demobilization, repatriation and reintegration programme, the work of the advisory and monitoring committee continues, and the programme has gained steam with the pilot project that I launched on 30 August. Its first phase involves 40 ex-combatants from each of 13 of the 14 armed groups. We are making every effort to ensure that the pilot programme’s success becomes a monument to our true commitment to peace, because our faith in peace is unshakable.
At the same time, we are working to rebuild a national, representative, professional and republican army within a framework of security-sector reform, informed by a national security policy based on a political consensus that takes threats to security into account, and on the republican values and principles that must guide the State in its sovereign mission to ensure security for all. In that spirit, the support offered by the European Union Military Training Mission in the Central African Republic has enabled us to form two battalions ready for deployment, and friendly and brotherly countries have made a concrete demonstration of their solidarity by training Central African components in accordance with the relevant resolutions of the Security Council. In order to address the need to strengthen internal security, 500 police and gendarmes have been recruited with the help of the United Nations Multidimensional Integrated Stabilization Mission in the Central African Republic (MINUSCA).
In the areas of justice and human rights, our efforts have focused on operationalizing the Special Criminal Court and training prison guards, as well as on improving our judicial and penitentiary infrastructure. My Government attaches great importance to national reconciliation, but that cannot be achieved without justice, which must address the many claims of victims.
The Administration’s redeployment in the prefectures is also one of our biggest and most urgent priorities, and its implementation has had support from the international community. I welcome the redeployment of civil servants in the various districts of the country, as well as the considerable resources that have already been invested in restoring public infrastructure. With the continued support of our friends and through the United Nations, the Government has initiated the Bambari pilot project, aimed at signalling the restoration of State authority. With that new momentum in redeploying the Administration throughout the territory, we are proceeding in stages so as to ensure that the approach is as inclusive as possible.
Regarding financial governance, the Government’s work is yielding encouraging results, which must be pursued more vigorously, given that the country has yet to emerge fully from the acute crisis that tore it apart. Since the agreement signed with the International Monetary Fund in June 2016, several measures have been implemented to increase the State’s financial performance. The strengthening of public financial management mechanisms has been reflected in the adoption of measures to rationalize parafiscal measures and increase transparency so as better to cope with revenue shortfalls. The outcome of the second review under the extended credit-facility management issued by the International Monetary Fund in July confirms that we have definitely embarked on a path of good financial governance.
Economic recovery is another area that we are giving undivided attention. The protracted crisis had a disastrous impact on production and has led to high poverty rates. The lack of economic opportunities and prospects have led some of my fellow citizens to join those resorting to violence. The reconstruction of the Central African Republic will continue to elude us as long as production continues to be unpredictable, unregimented and completely unregulated by the authorities. Among other measures, my Government is meanwhile committed to building up its DDRR programme so that all the energy that was previously channelled into negative activity can be reinvested more profitably in the service of the nation and for community recovery. In that regard, the primary sector, agriculture and livestock are central to our efforts.
The exploitation of natural resources, a sector in urgent need of attention, must be entirely controlled by the State. While we all know that the Central African Republic is overflowing with immense resources, they will continue to be empty words if we cannot harness those resources for a positive impact on the daily life of every one of my fellow citizens.
Despite all these efforts and the progress that has been made, we must not ignore the humanitarian situation, which has seriously deteriorated in several parts of the country in the wake of a resurgence of violence, whose real motive continues is still a rapacious and fierce competition for the illegal control and exploitation of the riches that lie beneath and on the surface of the soil of the Central African Republic.
Some 2.4 million people are estimated to be in need of emergency humanitarian assistance. We are dealing with 600,000 internally displaced persons who must be supported and helped so that they can return to their homes and lead productive lives. On top of that, we estimate that 500,000 of our citizens are currently refugees living primarily in neighbouring countries, and we must make every effort to repatriate them. The humanitarian crisis we are experiencing only compounds the complexity of the political situation, and we must work to remedy it.
With regard to future action, I would like to share with the Assembly our main areas of focus within the mutual engagement framework. On the issue of peace and security, I want to concentrate all our efforts on ensuring that we will have taken significant steps in terms of dialogue with armed groups and the implementation of the national DDRR programme by the end of this year, and I am firmly committed to that.
Nevertheless, although the dialogue in this area is under way, it is a fact that the State must continue to function and especially to ensure the safety of all citizens. In order for the Forces armées centrafricaines and the interior security forces to undertake their redeployment efforts, they must be able to take action. On behalf of the people of the Central African Republic, I therefore solemnly call on the Security Council, as the political organ of the United Nations tasked with ensuring world peace, to deploy the means at its disposal, including relaxing the conditions governing the equipping of our republican defence and security forces so that they can contribute to the rapid restoration of peace and security in the Central African Republic and enable us to consolidate the democratic achievements made thus far.
With respect to political, administrative and financial governance, we are going to strengthen our dialogue with all national actors and provide political support for the implementation of the road map for peace and reconciliation in our country. Our most ardent wish is to be able to conclude that dialogue in 2017, so that the new year will have genuine prospects for peace. In that regard I call on the African Union, the Economic Community of Central African States and the International Conference on the Great Lakes Region to act swiftly and accelerate the deliberations of the facilitation panel. I will also commit to working in the area of justice and reconciliation. The preparations for the implementation of the transitional justice mechanism should enable us to make 2018 a year dedicated to the immense task of giving our citizens the opportunity to talk to one another in a candid way, help the truth emerge and decide to move forward towards a brighter future.
In brief, that is our situation. That is the work that we are doing constantly to achieve peace, reconciliation and the reconstruction of the Central African Republic. I am fully committed to the success of efforts to bring about peace. However, Member States are undoubtedly aware of the Central African Republic’s limited capacity. Today, on top of our own weaknesses, we are worried about the fact that even MINUSCA’s staff is inadequate to the challenge of protecting our civilians. The heightened security threats linked to violence from armed groups mean that more must be done to ensure that the crisis does not spread. As I plead for the easement of the equipment restrictions on our army, I now also call on the international community to increase MINUSCA’s military component, given the huge territory that it has to cover. I also ask that its mandate, which will expire very soon, be reviewed and strengthened, so as to help the legitimate Government regain control of those areas that have natural resources sought after by various groups beyond Government control.
I would like to express the gratitude of the Central African people to the brotherly countries that have sent peacekeepers to my country. I pay tribute to the memory of those who have perished in carrying out their noble and dangerous mission of peace. I wish every success for our deliberations and am grateful for the opportunity to speak about my country, the Central African Republic.